The Honorable Bobby Lee Trammel State Representative 5213 Richardson Drive Jonesboro, Arkansas 72404-8162
Dear Representative Trammel:
This is in response to your request for an opinion on the following two questions:
  1. Regarding the recent Supreme Court decision in the case of the Arkansas Education Association, et al. vs. Arkansas Department of Education, should the Arkansas Department of Education and the Arkansas Legislature provide funds for the underpayments to teachers in the three hundred plus districts found to have underpayments during these years involved in the court case?
  2. Should the Arkansas Department of Education and the State of Arkansas provide funds for the extra clerical and other expenses (Document Solutions expense for the retrieval fees on audit papers for those years) for the years in question?
I must decline to issue an opinion on the questions posed because the issues are still pending in litigation before a court. The court decision to which you refer was rendered by the Pulaski County Circuit Court. SeeArkansas Education Association, et al. v. Arkansas Department ofEducation, et al. (No. 93-3962, Pulaski County Circuit Court, 5th
Division). The litigation in question is still pending. It is a long-standing policy of the Attorney General's office to decline to address questions that are the subject of pending litigation. Such an action would amount to an officer of the executive branch commenting on matters properly before the judicial branch. An answer to the issues you raise should be provided by the Pulaski County Court, or if necessary, through an appeal to the appropriate court.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh